Citation Nr: 1749213	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-28 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the reduction from 100 to 10 percent for residuals of lung cancer status post lobectomy associated with herbicide agent exposure, effective October 1, 2011, was proper. 

2.  Whether the reduction from 40 to 20 percent for residuals of prostate cancer status post radical prostatectomy associated with herbicide agent exposure, effective   February 1, 2014, was proper. 

3.  Whether the discontinuance of a separate 10 percent rating for surgical scar, painful, associated with lung cancer status post lobectomy, effective February 1, 2014, was proper. 

4.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure. 

5.  Entitlement to service connection for peripheral neuropathy in the right hand, to include as due to herbicide agent exposure.

6.  Entitlement to service connection for peripheral neuropathy in the left hand, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to October 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs, Regional Office, located in Indianapolis, Indiana (RO).  In a March 2008 rating decision, the RO denied the claims for service connection for hypertension and peripheral neuropathy in both hands.  In a July 2011 rating decision, the RO reduced the assigned rating for service-connected residuals of lung cancer from 100 to 10 percent disabling, effective from October 1, 2011, and in a November 2013 rating decision, the RO reduced the assigned rating for service-connected residuals of prostate cancer from 40 to 20 percent disabling and reduced the assigned rating for service-connected residual scar, prostate cancer, from 10 to zero percent disabling, both effective from February 1, 2014.  The Veteran appealed the denial of his claims for service connection and the reductions of his assigned disability ratings. 

In April 2017, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  During the hearing, the Veteran waived initial review of additional evidence associated with the claims folder since the claims were certified to the Board.  A copy of the hearing transcript has been associated with the claims folder.  

The Board acknowledges that the Veteran also initiated an appeal as to the RO's March 2008 denial of his claim for increased rating for residuals of prostate cancer (to include urination problems related to prostatectomy) evaluated as 10 percent disabling.  A June 2009 statement of the case shows that the issue of entitlement to increased rating for residuals of prostate cancer was deferred, and it was addressed in an October 2009 rating decision where the RO increased the assigned evaluation for residuals of prostate cancer to 40 percent disabling, effective November 28, 2008.  A March 2013 statement of the case was issued but the Veteran failed to submit a timely substantive.  As such, the claim for increased rating for residuals of prostate cancer is not properly before the Board at this time.   

The issues of entitlement to increased ratings for residuals of prostate cancer and residuals of lung cancer have been raised by the record in a February 2016 correspondence, and again raised during the April 2017 Board hearing, but these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board notes that since the April 2017 Board hearing, the Veteran's Vocational Rehabilitation and Education folder has been associated with the electronic claims folder.  A review of these records does not reflect any relevant information pertaining to the claims on appeal.  Notably, shortly after the Veteran initiated his VRE claim in September 2009, his benefits were interrupted and then later stopped due to inactivity.  The Board finds that it may proceed with adjudication of the claims on appeal without prejudice to the Veteran. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and peripheral neuropathy of both hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2011 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected residuals lung cancer from 100 percent to 10 percent; the RO promulgated that proposed reduction in a June 2011 rating, and the Veteran's evaluation was decreased to 10 percent effective October 1, 2011.

2.  The Veteran's lung cancer has neither recurred nor metastasized since his left upper lobectomy in March 2010.

3.  Preponderance of the weight of the evidence reflects that the pulmonary function test findings are consistent with the criteria for a 10 percent rating evaluation.

4.  The reduction of the Veteran's disability rating for residuals of prostate cancer from 40 to 20 percent, effective February 1, 2014, was improper because the action was not based on evidence showing material improvement under the ordinary conditions of life.

5.  The grant of a separate 10 percent rating for painful surgical scar associated with residuals of lung cancer in a December 2012 rating decision was clearly and unmistakably erroneous.




CONCLUSIONS OF LAW

1.  The reduction in rating for residuals of lung cancer status post lobectomy from 100 percent to 10 percent, effective October 1, 2011, was proper and restoration is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.97, Diagnostic Codes 6819 (2016).

2.  The reduction of the rating for residuals of prostate cancer from 40 percent to 20 percent, effective February 1, 2014, was improper and the 40 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.115b, Diagnostic Code 7528 (2016).

3.  The discontinuance of entitlement to a separate 10 percent rating for surgical scar, painful, associated with residuals of lung cancer was proper and restoration is denied.  38 U.S.C.A. §§ 1110, 1155, 5109A (West 2014); 38 C.F.R. §§ 3.105, 4.118, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to provide certain notice under the Veterans Claims Assistance Act of 2000 as codified at 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. Â§ 3.159 (b) (2014).  

Here, the claims adjudicated on appeal are the issues of whether the reduction in the disability rating for residuals of lung cancer, residuals of prostate cancer, and residual scars were proper.  Given the favorable decision to restore the rating for residuals of prostate cancer, no further discussion is needed with respect to the duty to notify and assist on that issue. 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e) (2016).  The beneficiary will be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the reduction, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id. 

Unless otherwise provided in paragraph 38 C.F.R. § 3.105 (i) (2016) (e.g., the Veteran requests a predetermination hearing), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112 (b)(6) (West 2014).

Here, in a March 2011 decision and letter, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected post-operative residuals of lung cancer.  In the letter, the RO informed the Veteran of the type of evidence that would prevent such a reduction and that he could request a personal hearing.  Following this notice, the RO, by a June 2011 rating action, formally reduced the evaluation of his service-connected post-operative residuals of lung cancer prostate cancer from 100 percent to 10 percent, effective October 1, 2011.  
With respect to the discontinuation of the separate 10 percent rating for residual scar status post lobectomy, the Veteran was notified in March 2013 decision and letter, and a November 2013 rating decision formally discontinued the separation 10 percent rating, effective from February 1, 2014.  The Board finds that the notice requirements for reduction in evaluation of compensation in sections 3.105(e) and (i) were satisfied.  The Board finds that the duty to notify and the procedural requirements of 38 C.F.R. § 3.105 (e) have been met.

Additional procedural precautions, as set forth in 38 C.F.R. § 3.344 (a) and (b) (2016), are not applicable here because the prior ratings were in effect for less than five years.  

VA medical records relevant to the reduction claim and Social Security Administration records have been associated with the claims file.  A VA examination assessing the severity of the post-operative lung cancer residuals were directly prior to the reductions.  The duty to assist has been complied with to the extent possible.  38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016). 

The Veteran was provided a hearing before the undersigned VLJ in April 2017.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

2.  Rating Reduction for Residuals of Lung Cancer 

The Veteran disputes the reduction in the assigned disability rating for his status-post lung cancer from 100 percent to 10 percent, effective October 1, 2011.  

The Veteran's lung cancer disability was service-connected in an August 2010 rating decision and rated at 100 percent under Diagnostic Code 6819 (malignant neoplasms of any specified part of the respiratory system).  See 38 C.F.R. § 4.97, Diagnostic Code 6819 (2016).  Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  A reduction in rating for lung cancer after cessation of treatment is subject to the provisions of § 3.105(e).  38 C.F.R. § 4.97, Diagnostic 6819, Note.

Diagnostic Code 6844 provides that post-surgical residuals will be rated under the general rating formula for restrictive lung diseases.  This formula provides the following criteria: a 100 percent disability rating for findings that show Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, or; the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by Single Breath Method (DLCO SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844. 

A 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted value, or; the ratio of FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) is 66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6844. 
 
Respiratory disorders rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (a).

Pulmonary function tests (PFTs) are required to evaluate respiratory conditions except in certain situations.  When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).

VA treatment records show that a left lung mass was detected by chest x-ray in October 2009, and malignancy of the mass was confirmed through the course of a left upper lobectomy surgery in March 2010.  During a follow-up visit the next month, VA medical providers concluded that the lung cancer responded to the treatment; however, the Veteran did complain of a shortness of breath, fatigue and weakness.  He did not undergo any further surgical, antineoplastic chemotherapy, or other therapeutic procedures for treatment of lung cancer. 

The Veteran was afforded a VA examination for his lung cancer in September 2010.  The examination report shows that the Veteran complained of shortness of breath on exertion, lethargy, malaise, weakness, and decreased exercise tolerance.  

A subsequent VA examination was conducted in February 2011, and at that time, it was recorded that the Veteran had experienced some improved symptoms since the September 2010 VA examination.  The Veteran complained of varying severity of shortness of breath with some days he was able to walk up to 50 feet and on other days, he became short of breath with only putting on his clothes.  A pulmonary function test was not performed at the time of examination.  It was noted that there was no recurrence of the Veteran's lung cancer, and he had not undergone any further surgical or other therapeutic procedures for treatment of lung cancer since the March 2010 surgery.

A March 2011 VA PFT report shows that the Veteran had a post bronchodilator force vital capacity (FVC) of 93 percent predicted, forced expiratory volume for one second (FEV-1) of 87 percent predicted, and FEV-1/FVC ratio of 70 percent.  His diffusing capacity for carbon monoxide (DLCO) was 67 percent.  

A March 2011 rating decision proposed a rating reduction for the Veteran's service-connected lung cancer status post lobectomy from 100 to 10 percent disabling, and this rating reduction was finalized in the appealed July 2011 rating decision, and became effective October 1, 2010.   

In his June 2011 notice of disagreement, the Veteran reported that he is no longer capable of the same level of physical exertion as he had prior to his lung cancer and surgery, and he reported shortness of breath on exertion.  He did not report any recurrence of the malignancy in his lungs. 

VA treatment records show that the Veteran underwent another PFT in February 2012 and that report shows that the Veteran had post bronchodilator FVC of 91 percent predicted, FEV-1 of 86 percent predicted, and FEV-1/FEV ration of 71 percent predicted.  His DLCO was 68 percent.  Subsequent VA treatment records show the Veteran complained of shortness of breath on exertion and occasional mild right chest discomfort and slight wheezing, but none of the records showed recurrence of lung cancer.  

The report of an October 2012 VA examination shows that the Veteran did not have a tumor recurrence or complications from the surgery.  The Veteran reported that he could walk indefinitely at a normal rate but he experienced shortness of breath when climbing one flight of stairs.  He used albuterol inhaler as needed to treat his symptoms.  The findings from the February 2012 PFT were recorded and it was noted that the Veteran's FEV-1/FVC ratio most accurately reflected the severity of his disability.  There was no recurrence of the Veteran's lung cancer identified. 

A September 2014 VA respiratory examination report shows that the Veteran's lung cancer status post lobectomy was currently in remission and there was no evidence of recurrence or residuals on diagnostic testing.  While the examination report does contain the PFT for pre-bronchodilator results, the Veteran failed to attend additional testing to obtain the post-bronchodilator results needed for disability evaluations.  See 38 C.F.R. § 4.96(d)(4).   

Recurrence or metastasis of the Veteran's lung cancer is not indicated anywhere in the record, including the more recent VA treatment records.  

In sum, the Veteran has not asserted, and the evidence does not show, that he received any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures for treatment of his service-connected residuals of lung cancer status post lobectomy after the March 2010 surgical treatments.  Each of the VA examination reports revealed no malignancy, recurrence, or active cancer.  Thus, effective October 1, 2010, the RO appropriately discontinued the 100 percent rating, and rated the Veteran on the basis of the residuals of lung cancer status post lobectomy, as directed by 38 C.F.R. § 4.97, Diagnostic Code 6819.  

The legal authority governing the assignment of a 100 percent rating under Diagnostic Code 6819 is clear and specific, and the Board is bound by such authority.  Here, the Veteran did not receive any treatment specifically for lung cancer status post lobectomy or its residuals following the March 2010 surgical treatment and he was afforded a VA examinations in September 2010 and February 2011 to assess and properly rate the residuals of the cancer.  As such, the RO properly discontinued the 100 percent rating, effective October 1, 2011.  

In accordance with 38 C.F.R. § 4.97, the RO assigned the Veteran a 10 percent rating for residuals of lung cancer under Diagnostic Code 6844.  To that end, PFTs of March 2011 indicate FEV-1 of 71- to 80-percent predicted value, FEV-1/FVC of 71 to 80 percent, and  DLCO of 66- to 80-percent predicted.  Thus, the findings are consistent with the criteria for the current assigned 10 percent rating under Diagnostic Code 6844.  

The subsequent PFTs of the February 2012 do not support higher rating.  Although the Veteran asserts that his symptoms are more severe than reflected by the current assigned 10 percent rating, the Board finds that the competent medical evidence shows that the Veteran's symptoms are more appropriately contemplated by the criteria for the current assigned 10 percent rating.  Thus, the Board finds that the weight of the evidence is against the assignment of an evaluation in excess of 10 percent since October 1, 2011.  The claim must therefore be denied.

3.  Rating Reduction for Residuals of Prostate Cancer

The Veteran seeks restoration of the 40 percent evaluation for residuals of prostate cancer.  

Initially, the Board notes that the RO complied with the due process procedural requirements for reductions set forth in 38 C.F.R. § 3.105 (e).  In March 2013, the RO proposed to reduce the Veteran's rating for residuals of prostate cancer from 40 percent to 20 percent.  After the proposed reduction, he was given 60 days to present additional evidence and was notified at his address of record.  The Veteran submitted a statement as to why he thought the reduction was not warranted. Thereafter, in a November 2011 rating decision, the RO reduced the 40 percent rating for residuals of prostate cancer to 20 percent, effective February 1, 2014. 

The Veteran's 40 percent disability rating for residuals of prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code 7528 had been in effect for more than five years as it was effective November 24, 2008.  Thus, the provisions of 38 C.F.R. § 3.344 (2016) apply. 

The provisions of 38 C.F.R. § 3.344 (a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement...will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344 (a)).

Under the provisions of 38 C.F.R. § 3.344 (b), if doubt remains, after according due consideration to all the evidence developed by the items discussed under 38 C.F.R. § 3.344 (a), the rating agency will continue the rating in effect, and re-examination will be considered at future designated period.  

If the provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable, and a rating reduction fails to consider those regulations, the reduction is void ab initio.  Brown, 5 Vet. App. at 420 (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995) (noting that the Board failed to discuss the applicability of 38 C.F.R. § 3.344).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002), requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 42.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  However, pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's disability due to residuals of prostate cancer has resulted predominantly in a voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated on the basis of either urinary leakage, frequency, or obstructed voiding.  Id., (2016). 

When there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Daytime urinary frequency intervals between one and two hours or nocturia three or four times a night warrants a 20 percent rating.  A 10 percent evaluation is warranted for daytime voiding interval between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  The criteria for a 10 percent rating are marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc., (2) uroflowmetry, with markedly diminished peak flow rate (less than 10 cc/sec.), (3) recurrent urinary tract infections secondary to obstruction, and (4) stricture disease requiring periodic dilatation every 2 to 3 months.  38 C.F.R. § 4.115a. 

An October 2009 rating decision reflects that the 40 percent rating assigned for residuals of prostate cancer was based on a determination that the Veteran's symptoms were more consistent with the criteria associated with a 40 percent rating due to urinary frequency (daytime voiding interval of less than one hour).  This decision was based on the findings contained in an August 2009 VA examination that showed of daytime voiding up to 10 times a day and sometimes less than every hour.  

The report of an October 2012 VA prostate cancer examination shows that the Veteran reported voiding dysfunction manifested by daytime voiding of intervals every two to three hours and nocturia about three to four times a night.  He also complained of urinary obstruction manifested by symptoms of stream hesitancy, slow stream, and inability to completely empty.  He denied the use of absorbent pads.  

Following the reduction, in April 2017 Board hearing, the Veteran testified that his voiding dysfunction had remained unchanged since 2008.  He reported that he continued to experience urinary frequency of daytime intervals of less than an hour on occasion and nocturia about three to four times a night.  In addition, the Veteran testified that although he does not wear absorbent pads, he does use absorbent materials such as Kleenex and wash cloths due to urinary leakages.  The Veteran reported that since his radical prostatectomy, he experienced involuntary urination during periods of stress or strain such as when he sneezes, coughs or laughs.  He testified that due to leakage he had already changed his underwear twice that morning prior to appearing for the undersigned during the Board hearing.  

Although this evidence was created after the reduction, it supports the Veteran's contention that there was no improvement, and particularly, no improvement that would be maintained under the ordinary conditions of life.

The Board finds that the reduction in the rating was improper because the action did not follow the provisions of 38 C.F.R. § 3.344.  The preponderance of the evidence does not show that the Veteran's residuals of prostate cancer had undergone material improvement under the ordinary conditions of life.  Moreover, because the favorable post-reduction evidence establishes a degree of impairment consistent with the findings reported in 2009 and upon which the 40 percent rating was assigned, restoration of the 40 percent rating for residuals of prostate cancer is warranted.  Restoration of the 40 rating for residuals of prostate cancer represents a full grant of the benefit sought for this issue on appeal.

4.  Restoration of Separate Rating for Surgical Scar, Lung Cancer 

The Veteran seeks restoration of the separate 10 percent evaluation for surgical scar, painful, residual of lung cancer.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  The Government bears the burden to show CUE.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The provisions of 38 C.F.R. § 3.105 (d) allow for severance of service connection when warranted by the evidence, but only after following certain procedural guidelines.  Specifically, the RO must issue a rating action proposing severance of the service connection and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105 (e). 

The effective date of the severance will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires. 
38 C.F.R. § 3.105 (e), (i)(2)(i).

In a December 2012 rating decision, the RO awarded the Veteran a separate 10 percent rating for surgical scar, painful, associated with residual of lung cancer under Diagnostic Code 7804, 38 C.F.R. § 4.118 based on finding of single painful scar.  The December 2012 rating decision had relied on an October 2012 VA examination in which the examiner noted the Veteran to have a superficial nonlinear scar that measured 27 centimeters in an L-shape and covered 10 square centimeters over the anterior trunk that was painful but stable.  (The Veteran also was awarded a noncompensable rating for superficial, nonlinear scar covering less than 929 square centimeters in the December 2012 rating decision.)

In a March 2013 rating decision, the RO proposed to discontinue the separate 10 percent rating for painful surgical scar associated with residual of lung cancer based on clear and unmistakable error in the December 2012 rating decision that implement to award.  The RO stated that the Veteran had already been in receipt of a 10 percent rating for suprapubic scar based on the criteria of Diagnostic Code 7804 governing painful scars.  In support of this determination, the RO noted that VA regulations do not allow for separate ratings of painful scars without evidence of one scar being both painful and unstable under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016), Note (2) (2016).  The Veteran did not submit any evidence or statements following issuance of that rating decision.  

The November 2013 rating decision discontinued the separate 10 percent rating for surgical scar, painful, associated with residual of lung cancer.  The painful surgical scar associated with residual of lung cancer was rated together with suprapubic scar for a single 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118. 

The Veteran's disability due to painful scars, surgical scar associated with residual of lung cancer and suprapubic scar, is rated under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804 (scars, unstable or painful).  The rating criteria are as follows: a rating of 10 percent is assigned for one or two scars that are unstable or painful; a rating of 20 percent is assigned for three or four scars that are unstable or painful; and a rating of 30 percent is assigned for five or more scars that are unstable or painful.

Note (1) to the Diagnostic Code states that an unstable scar is one where for any reason there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to evaluation that is based on the total number of unstable or painful scars.  Note (3) addresses scars evaluated under other Diagnostic Codes and is not relevant to the scars on appeal.

At the outset, the Board finds the procedural requirements were met in this case.  See 38 C.F.R. § 3.105 (d).  As noted above, the RO issued a rating decision in March 2013 proposing the discontinuance of separate 10 percent rating.  The Veteran was advised of the proposed reduction in an April 15, 2013 letter and informed that he had 60 days to submit additional evidence and 30 days to request a personal hearing.  The Veteran did not respond.  Thereafter, the RO issued a rating decision in November 2013 implementing the proposed discontinuance, effective on February 1, 2014.  The Veteran was notified of this reduction by letter dated in November 2013.

Next, with regard to whether there was CUE in the December 2012 VA rating decision, a review of the claims file at the time of the December 2012 VA rating decision shows that the Veteran had a single painful, but stable, scar on the anterior trunk associated with his residual of lung cancer.  See October 2012 VA scar examination report.  In addition, the record showed the Veteran had already been evaluated for a single painful scar in the suprapubic area associated with residuals of prostate cancer under Diagnostic Code 7804, 38 C.F.R. § 4.118 in an October 2009 rating decision.  There was no indication that the suprapubic scar was both painful and unstable.  See August 2009 VA scar examination report. 

Based on the foregoing, the evidence of record at the time of the December 2012 VA rating decision showed that the Veteran had two painful, but stable, scars with one located in the suprapubic area (residual of prostate cancer) and the other located on the anterior truck (residual of lung cancer).  This evidence is consistent with a single 10 percent rating for painful scar under Diagnostic Code 7804.  A higher evaluation is not warranted unless evidence of more than two painful scars and a separate evaluation is not warranted without evidence that a scar is both painful and unstable.  See 38 C.F.R. § 4.118.  The Board acknowledges the Veteran's testimony at the April 2017 Board hearing, specifically asserting that he has two painful scars, but he does not describe either scar as both painful and unstable. 

The Board has carefully read and considered all the evidence of record and, for reasons discussed above, finds the December 2012 grant of separate 10 percent rating for surgical scar, painful, associated with residuals of lung cancer was clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (d).  As a result, discontinuance of the separate 10 percent rating for surgical scar, painful, associated with residuals of lung cancer, effective February 1, 2014, was proper.  The Veteran's appeal for restoration is denied.


ORDER

The reduction in disability rating from 100 percent to 0 percent for residuals of lung cancer status post lobectomy associated with herbicide agent exposure was proper, and restoration of the 100 percent disability rating, from October 1, 2011, is denied.

Reduction to a 20 percent rating for service-connected residuals prostate cancer was improper; restoration of a 40 percent rating effective February 1, 2014, is granted.

Restoration of a 10 percent disability evaluation for surgical scar, painful, associated with residual of lung cancer from February 1, 2014, is denied.


REMAND

The Veteran seeks entitlement to service connection for hypertension and peripheral neuropathy in both hands.  He asserts that his current claimed disorders are a result of his exposure to herbicide agents during his period of service.  VA has already conceded that the Veteran was exposed to herbicide agents, including Agent Orange, based on his service in Vietnam.  See May 2005 rating decision.  No medical opinion has been obtained that addresses whether the Veteran's claimed disorders are result of his exposure to herbicide agents. A remand is needed for VA examinations to obtain medical opinions that address the Veteran's assertions.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed hypertension and peripheral neuropathy in both hands.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  All indicated tests should be conducted.

Based on review of the evidence contained therein and an examination of the Veteran, the examiner should address the following inquiries:

(A) The examiner should indicate whether the Veteran has a diagnosis of peripheral neuropathy involving his hands.  In making this determination, the examiner should consider the Veteran's reported history of tingling and numbness in his hands.

(B) For any diagnosed peripheral neuropathy in the hands, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such had its onset during service or within the initial year after separation, or is otherwise related to service, to include the Veteran's acknowledged exposure to herbicides agents during service in Vietnam.

(C) The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during service or within the initial year after separation, or is otherwise related to service, to include the Veteran's acknowledged exposure to herbicides agents during service in Vietnam.

In offering such opinion, the examiner should consider discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed peripheral neuropathy and hypertension, and the continuity of symptomatology.

A complete rationale for any opinion expressed should be provided.

2. Thereafter, readjudicate the remaininng issues on appeal.  If any of the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


